Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 12/15/2020 in which claims 2-6, 11, 12 and 15-20 are cancelled, claims 1, 7 and 14 are amended to change the scope and breadth of the claims and claims 63-66 are newly added. 
Claims 1, 7-10, 13, 14 and 63-66 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/EP2017/075040, filed on 10/3/2017.  The instant application claims foreign priority to GB 1616838.7 filed on 10/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/4/2019. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 2-6, 11, 12 and 15-20 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 12/15/2020, with respect to the rejection of claim 1, 7-10, 13 and 14 under 35 U.S.C. § 112, second paragraph for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claims to rectify all indefiniteness issues. The rejection is hereby withdrawn.
withdrawn.
Applicant’s response with respect to the provisional rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending application 16/339527, has been fully considered. Application16/339527 is abandoned, rendering the rejection moot. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 12/15/2020, wherein instant independent claim 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0123210, PTO-892), in view of Stroumpoulis et al. (WO 2009/018076, PTO-892).
Liu et al. discloses a dermal filler hydrogel formed by crosslinking hyaluronic acid (HA), with a molecular weight of about 200-1000 kDa, using a polyethylene glycol amine (Star PEG amine) as a crosslinker. (Claim 3, Example 11, ¶0041) Liu further discloses that the carboxyl groups of HA can be activated to facilitate ester or amide formation via the use of EDC/NHS chemistry. (Example 16)
Liu et al. does not teach that the dermal filler comprises HA particles dispersed in a HA hydrogel matrix.
Stroumpoulis et al. discloses dermal filler composition comprising Star PEG crosslinked HA hydrogels, wherein said dermal filler may be composed of crosslinked HA first ground into particles then said particles are suspended in a HA gel (¶0026), wherein the approach of suspending HA particles in an HA gel is well established in the art of dermal fillers. (¶0005-0006)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dermal filler of Liu could be modified based on the disclosure of Stroumpoulis, such that HA particles are suspended in an HA gel for formulating a dermal filler, thereby arriving at the instant invention. One would be 
With respect to instant claim limitations regarding formulating the composition for direct bladder instillation, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to the instant molecular weight limitation, the molecular weight range of Liu et al. overlaps that recited in the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0123210, PTO-892), in view of Stroumpoulis et al. (WO 2009/018076, PTO-892), further in view of Detamore et al. (US 2016/0038643, IDS).
The disclosure of Liu/Stroumpoulis is referenced as discussed above. The prior art does not teach the instantly claimed particle size being nanoparticles nor the weight ration of particles to gel matrix.
Detamore et al. discloses crosslinkeded HA hydrogel containing embedded crosslinked HA particles, wherein the HA particles (10-500 nm, specifically 246 nm) are prepared by EDC mediated crosslinking, further wherein a range of particle:HA ratios were prepared, 100:0, 75:25, 50:50, 25:75, and 0:100 (HA:particles), i.e. 1:0, 3:1. 1:1, 1:3 and 0:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HA gel comprising suspended HA particles of Liu/Stroumpoulis could be modified such that the particle size and weight ratio teaching of Detamore were used to modify Liu/Stroumpoulis. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 14 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0123210, PTO-892), in view of Stroumpoulis et al. (WO 2009/018076, PTO-892), further in view of D’Este et al. (Carb. Poly., 2014, PTO-892)
The disclosure of Liu/Stroumpoulis is referenced as discussed above. The prior art does not teach the use of DMTMM chemistry to activate HA for crosslinking.
D’Este et al. teaches a comparison of DMTMM to EDC/NHS activation chemistry for HA ligation, wherein for all the substrates tested DMTMM yields were superior, further wherein DMTMM is more efficient than EDC/NHS for ligation of amines to HA and does not require accurate pH control or pH shift during the reaction to be effective. DMTMM-mediated ligation is a new promising chemical tool to synthesize HA derivatives for biomedical and pharmaceutical applications. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the EDC/NHS activation chemistry of Liu/Stroumpoulis with DMTMM activation chemistry, thereby arriving at the instant 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7-10, 13, 14 and 63-66 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 6, 9, 10, 19 and 20 of copending application 17/088234.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant specification recites that among the envisioned conditions treated by the instantly claimed HA hydrogel, is invertabral disc degeneration. (p. 18) Hence, the method of ‘234 is an obvious variant of the instant claims, in light of the specification, because the composition instantly claimed anticipates that administered by ‘234 and treating invertabral disc degeneration, to arrive at the method of ‘234 is obvious in view of the instant p. 18 disclosure. 
It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623